Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 11-20-20 have been accepted by the examiner.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Hirokawa et al. (US 2016/0209663) discloses (Fig. 5) a virtual image display device for presenting a virtual image (“virtual image V”) to a user (the eye “1” of the user) via a virtual image presentation plate (201), comprising:
a display unit (20) that generates an image display light (20 “emits display light L” as discussed in [0027]);
a concave mirror (“concave mirror 30”) that reflects the image display light (“reflects the display light L emitted from the display 20” as discussed in [0028]) and projects the image display light toward the virtual image presentation plate (“projected onto a predetermined projection point P1 on the front glass 201” as discussed in [0040]); and
a driving mechanism (40 and 50) that changes an orientation of the concave mirror to change an incidence angle (40 is used to “adjust an angle” of 30, discussed in [0028]) of the image display light on the concave mirror (eg. as discussed in [0041], “40 rotates to move the concave mirror 30 counterclockwise” so the image display angle shifts, and the image moves to point P2) and moves the display unit to change a distance (50 is used to adjust “the longitudinal positions of the display 20” as discussed in [0037]) in accordance with a change in a distance within a meridional plane of the concave mirror (as seen in Fig. 5, the focal distance in the meridional plane, eg. the plane of the figure, changes according to the angle of mirror 130, shown be a different distance between the virtual image V and the points P1, P2 and P3) caused by a change in an incidence angle of the image display light on the concave mirror (as seen in Fig. 5, as the angle of 30 changes, the longitudinal position of the display is moved to the left and right with 50 so that the virtual image V remains in the same location regardless of the rotation of the mirror 30, also compare to Fig. 6, where the longitudinal position of the display is not moved, and the virtual image V is moved to a different locations as the mirror 30 rotates).
However, Hirokawa only teaches wherein the mirror and display move together as a unit, and so fails to teach or suggest wherein the display unit is moved to change a distance “from the concave mirror to the display unit,” or wherein the display unit changes distance specifically in accordance with a change in “focal distance” caused by a change in an incidence angle of the image display light on the concave mirror.

Kuzuhara et al. (US 2018/0259771) discloses (Fig. 2 and 4) a virtual image display device for presenting a virtual image (“virtual image I”) to a user (300) via a virtual image presentation plate (220), comprising:
a display unit (including 110 and 121) that generates an image display light (“image light displayed by display device 110” as discussed in [0047]);
a concave mirror (122, “mirror 122 that has a concave reflection surface” as discussed in [0047]) that reflects the image display light and projects the image display light toward the virtual image presentation plate (“Mirror 122 reflects and projects the image light onto windshield 220” as discussed in [0047]); and
a driving mechanism (130 and 140) that changes an orientation of the concave mirror (“140 rotates mirror 122” as discussed in [0049]) to change an incidence angle of the image display light on the concave mirror (“140 may be driven to change the angle of mirror 122, thereby changing an angle at which reference beam Lc is incident on mirror 122” as discussed in [0075]) and moves the display unit (specifically, only moving 121A of the display unit) to change a distance from the concave mirror to the display unit (as seen in Fig. 4, 121A moves closer or farther from 122).
However, Kuzuhara fails to teach or suggest specifically wherein the display unit is moved to change a distance from the concave mirror “in accordance with a change in a focal distance within a meridional plane of the concave mirror caused by a change in an incidence angle of the image display light on the concave mirror.” 

Kuo et al. (US 2018/0239152) discloses (Fig. 1B and 4) a virtual image display device for presenting a virtual image (“virtual image I” discussed in [0027]) to a user (200) via a virtual image presentation plate (302), comprising:
a display unit (102) that generates an image display light (L);
a concave mirror (104) that reflects the image display light and projects the image display light toward the virtual image presentation plate (as seen in Fig. 1B); and
a driving mechanism (108) that changes an orientation of the concave mirror to change an incidence angle of the image display light on the concave mirror (“concave mirror module is capable of angle adjustment” as discussed in [0030]) and moves the display unit to change a distance (“moving forward and backward along the optical axis X” as discussed in [0030]) in accordance with a change in a focal distance (“adjust the focal length of the mechanically adjustable optic element 104 and to further control the imaging distance of the virtual image I” as discussed in [0028]) within a meridional plane of the concave mirror (the plane shown in Fig. 1B).
Kuo also teaches wherein “moving forward and backward along an optical axis X (substantially parallel to the propagation direction of the image beam L), as shown as the hollow arrow in FIG. 3, in order to adjust the distance between the first lens module 1041 and the second lens module 1042 and further adjust the focal length,” however still fails to teach or suggest the focal distance is “caused by a change in an incidence angle of the image display light on the concave mirror.”

Oh et al. (US 2017/0131550) discloses a virtual image display device for presenting a virtual image (“video”) to a user (discussed in [0005]) via a virtual image presentation plate (the “windshield” discussed in [0005]), wherein the distance between the display and a rotatable mirror changes (MT2 rotates the mirror to adjust the reflection angle, discussed in [0052], while MT1 adjusts the distance between the display screen and the mirror, discussed in [0047]).

Misawa et al. (US 2019/0129172) discloses (Fig. 16) wherein the distance between the display and a concave mirror changes (the distance between the concave mirror 41 and the display 31 and 33 changes, “distance "Z" in the horizontal direction between each center of the concave mirror 41 and the display element 33 is varied as a parameter” as discussed in [0096]).

However, none of the currently cited references of record teaches or suggest wherein the driving mechanism moves the display unit to change a distance from the concave mirror to the display unit “in accordance with a change in a focal distance… caused by a change in an incidence angle of the image display light on the concave mirror” when combined with each of the other currently cited claim limitations. 

Claims 2-9 are dependent upon claim 1, and so are allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890.  The examiner can normally be reached on Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691